            Case 1:20-cv-00104-DAD-EPG Document 12 Filed 04/15/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11     JOSE TRUJILLO,                                       Case No. 1:20-cv-00104-DAD-EPG

12                     Plaintiff,                           ORDER RE: NOTICE OF VOLUNTARY
                                                            DISMISSAL OF ENTIRE ACTION
13     v.                                                   WITHOUT PREJUDICE

14
       SULEIMA FERNANDEZ GALVAN, doing                      (ECF No. 11)
15     business as Mariscos Pepes, et al.,

16                     Defendants.

17

18          On April 14, 2020, Plaintiff, Jose Trujillo, filed a notice of voluntary dismissal of entire

19    action without prejudice. (ECF No. 11.) Defendants have not filed either an answer or a motion

20    for summary judgment. Accordingly, in light of the notice, the case has ended and is dismissed

21    without prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692

22     (9th Cir. 1997). The Clerk of the Court is respectfully directed to close this case.
     IT IS SO ORDERED.
23

24      Dated:     April 15, 2020                               /s/
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                       1
